DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous restriction requirement has been reconsidered. Upon further consideration, the restriction requirement has been withdrawn. The burden to the examiner is not as great as initially estimated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “glint detection module” in claim 36. The word “module” is a generic placeholder and the claim does not recite sufficient structure to perform glint detection.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 10,976,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent anticipate the claims of the current application.

US Application No. 17/224823
US Patent No. 10,976,814
Claim 21: A method of tracking an eye of a user, comprising: projecting infrared light toward the eye; identifying a plurality of glints based on detected reflections of the infrared light from the eye; reconstructing at least one image of the eye from a portion of the detected reflections of the infrared light; determining a pupil center position of a pupil in the at least one image; determining a glint-pupil vector from the pupil center position and a glint center position, relative to a glint space, of at least one glint corresponding in space to the pupil; and recalibrating the glint space based on the glint-pupil vector.
Claim 1: A method of tracking an eye of a user, comprising: generating an infrared light over an eye tracking period; scanning the infrared light over the eye; detecting reflections of the infrared light from the eye; identifying a plurality of glints from the detected reflections of the infrared light; determining a glint center position of each glint relative to a glint space; transforming each glint center position from the glint space to a gaze position in a display space in a field of view of the eye; reconstructing at least one image of the eye from a portion of the detected reflections of the infrared light; detecting a pupil in the at least one image; determining a pupil center position of the pupil; determining a glint-pupil vector from the pupil center position and a glint center position of at least one glint corresponding in space to the pupil; and recalibrating the glint space based on the glint-pupil vector.
Claim 22: transforming each glint center position from the glint space to a gaze position in a display space in a field of view of the eye.
Claim 1: A method of tracking an eye of a user, comprising: generating an infrared light over an eye tracking period; scanning the infrared light over the eye; detecting reflections of the infrared light from the eye; identifying a plurality of glints from the detected reflections of the infrared light; determining a glint center position of each glint relative to a glint space; transforming each glint center position from the glint space to a gaze position in a display space in a field of view of the eye; reconstructing at least one image of the eye from a portion of the detected reflections of the infrared light; detecting a pupil in the at least one image; determining a pupil center position of the pupil; determining a glint-pupil vector from the pupil center position and a glint center position of at least one glint corresponding in space to the pupil; and recalibrating the glint space based on the glint-pupil vector.
Claim 23: selectively adjusting a display content in the display space based on the gaze position.
Claim 2: selectively adjusting a display content in the display space based on the gaze position.
Claim 24: projecting visible light toward the eye during at least a portion of projecting the infrared light toward the eye.
Claim 3: scanning visible light over the eye during at least a portion of scanning the infrared light over the eye.
Claim 25: wherein projecting the infrared light toward the eye comprises: projecting the infrared light toward the eye by at least one scan mirror.
Claim 4: wherein scanning the infrared light over the eye comprises scanning the infrared light over the eye by at least one scan mirror.
Claim 26: determining a glint center position of each glint relative to the glint space based on identifying a scan orientation of the at least one scan mirror corresponding in space to the glint and mapping the scan orientation to a position in the glint space.
Claim 7: wherein determining a glint center position of each glint relative to a glint space comprises identifying a scan orientation of the at least one scan mirror corresponding in space to the glint and mapping the scan orientation to a position in the glint space.
Claim 27: wherein identifying the plurality of glints based on the detected reflections of the infrared light comprises: detecting reflections of the infrared light having an intensity that exceeds an intensity threshold.
Claim 5: wherein identifying a plurality of glints from the detected reflections of the infrared light comprises detecting the reflections of the infrared light having an intensity that exceeds an intensity threshold.
Claim 28: wherein detecting the reflections of the infrared light having the intensity that exceeds the intensity threshold comprises: detecting a centroid of rising and falling edges of an intensity profile of at least one reflection having an intensity exceeding the intensity threshold.
Claim 6: wherein detecting the reflections of the infrared light having an intensity that exceeds an intensity threshold comprises detecting a centroid of rising and falling edges of an intensity profile of at least one reflection having an intensity exceeding the intensity threshold.
Claim 29: wherein projecting the infrared light toward the eye comprises: projecting the infrared light toward a transparent combiner positioned in a field of view of the eye and redirecting the infrared light towards the eye by the transparent combiner.
Claim 8: wherein scanning the infrared light over the eye comprises scanning the infrared light over a transparent combiner positioned in the field of view of the eye and redirecting the infrared light towards the eye by the transparent combiner.
Claim 30: determining a first mapping function that transforms glint position coordinates from the glint space to gaze position coordinates in a display space in a field of view of the eye and a second mapping function that transforms glint-pupil vectors from a glint-pupil vector space to gaze position coordinates in the display space.
Claim 9: determining a first mapping function that transforms glint position coordinates from the glint space to gaze position coordinates in the display space and a second mapping function that transforms glint-pupil vectors from a glint-pupil vector space to gaze position coordinates in the display space. 
Claim 31: transforming the glint center position from the glint space to a gaze position in a display space using the first mapping function.
Claim 10: wherein transforming each glint center position from the glint space to a gaze position in a display space comprises transforming the glint center position from the glint space to the gaze position in the display space using the first mapping function.
Claim 32: wherein recalibrating the glint space based on the glint-pupil vector comprises: mapping the glint-pupil vector to a calibrating gaze position in the display space using the second mapping function; and recalibrating the glint space based on the calibrating gaze position.
Claim 11: wherein recalibrating the glint space based on the glint-pupil vector comprises: mapping the glint-pupil vector to a calibrating gaze position in the display space using the second mapping function; and recalibrating the glint space based on the calibrating gaze position.
Claim 33: wherein recalibrating the glint space based on the calibrating gaze position comprises: applying an offset to the first mapping function such that a gaze position obtained from the glint center position by the first mapping function and applied offset is consistent with a gaze position obtained from the glint-pupil vector by the second mapping function.
Claim 12: wherein recalibrating the glint space based on the calibrating gaze position comprises applying an offset to the first mapping function such that a gaze position obtained from the glint center position by the first mapping function and applied offset is consistent with a gaze position obtained from the glint-pupil vector by the second mapping function.
Claim 34: 	wherein reconstructing the at least one image of the eye from the detected reflections of the infrared light occurs at a scheduled time during an eye tracking period.
Claim 13: wherein reconstructing at least one image of the eye from the detected reflections of the infrared light occurs at a scheduled time during the eye tracking period.
Claim 35: wherein at least projecting the infrared light toward the eye is performed on a wearable heads-up display (WHUD) worn on a head of the user, and wherein reconstructing the at least one image from the detected reflections of the infrared light occurs in response to movement of the WHUD or in response to interaction of the user with the WHUD.
Claim 14: wherein generating an infrared light over an eye tracking period, scanning the infrared light over the eye, and detecting reflections of the infrared light from the eye are performed on a wearable heads-up display (WHUD) worn on a head of the user, and wherein reconstructing at least one image from the detected reflections of the infrared light occurs in response to movement of the WHUD or in response to interaction of the user with the WHUD.
Claim 36: A head-mounted apparatus, comprising: a scanning laser projector carried by a support frame, the scanning laser projector comprising an infrared laser diode to generate infrared light, the scanning laser projector to project the infrared light toward an eye of a user; a glint detection module to identify a plurality of glints based on detected reflections of the infrared light from the eye; and a processor carried by the support frame, the processor communicatively coupled to the scanning laser projector and the glint detection module, the processor to: reconstruct at least one image of the eye from a portion of the detected reflections of the infrared light; determine a pupil center position of a pupil in the at least one image; determine a glint-pupil vector from the pupil center position and a glint center position, relative to a glint space, of at least one glint corresponding in space to the pupil; and recalibrate the glint space based on the glint-pupil vector.
Claim 15: A head-mounted apparatus, comprising: a support frame that in use is worn on a head of a user; an optical combiner lens carried by the support frame, the optical combiner lens comprising a transparent combiner that is positioned within a field of view of an eye of the user when the support frame is worn on the head of the user; a scanning laser projector carried by the support frame, the scanning laser projector comprising an infrared laser diode to generate infrared light and at least one scan mirror to reflect the infrared light; an infrared detector carried by the support frame; a processor carried by the support frame, the processor communicatively coupled to the scanning laser projector and the infrared detector; a non-transitory processor-readable storage medium communicatively coupled to the processor, wherein the non-transitory processor-readable storage medium stores data and/or processor-executable instructions that, when executed by the processor, cause the apparatus to: generate an infrared light by the infrared laser diode over an eye tracking period; scan the infrared light over at least a portion of the optical combiner lens by the at least one scan mirror and redirect the infrared light from the optical combiner lens to the eye of the user by the transparent combiner; detect reflections of the infrared light from the eye by the infrared detector; identify a plurality of glints from the detected reflections of the infrared light; determine, by the processor, a glint center position of each glint in a glint space; transform, by the processor, each glint center position from the glint space to a gaze position in a display space in a field of view of the eye; reconstruct, by the processor, at least one image of the eye from a portion of the detected reflections of the infrared light; detect, by the processor, a pupil in the at least one image of the eye; determine, by the processor, a pupil center position of the pupil; determine, by the processor, a glint-pupil vector from the pupil center position and a glint center position of at least one glint corresponding in space to the pupil; and recalibrate, by the processor, the glint space based on the glint-pupil vector.
Claim 37: 	wherein the scanning laser projector further comprises: at least one visible laser diode to generate visible light.
Claim 16: wherein the scanning laser projector further comprises at least one visible laser diode to generate visible light.
Claim 38: a transparent combiner, wherein the transparent combiner comprises: a wavelength-multiplexed holographic optical element including at least one infrared hologram that is responsive to the infrared light and unresponsive to the visible light and at least one visible hologram that is responsive to the visible light and unresponsive to the infrared light.
Claim 17: wherein the transparent combiner comprises a wavelength-multiplexed holographic optical element including at least one infrared hologram that is responsive to the infrared light and unresponsive to the visible light and at least one visible hologram that is responsive to the visible light and unresponsive to the infrared light.
Claim 39: a transparent combiner having a hot mirror that is responsive to the infrared light and unresponsive to the visible light or an infrared hologram that is responsive to the infrared light and unresponsive to the visible light.
Claim 18: wherein the transparent combiner comprises a hot mirror that is responsive to the infrared light and unresponsive to the visible light or an infrared hologram that is responsive to the infrared light and unresponsive to the visible light.
Claim 40: wherein the processor is further to: adjust a display content in a field of view of the eye by the scanning laser projector based on a gaze position of the eye determined from a glint center position of at least one glint of the plurality of glints.
Claim 20: wherein the non-transitory processor-readable storage medium further stores data and/or processor-executable instructions that, when executed by the processor, cause the apparatus to adjust a display content in a field of view of the eye by the scanning laser projector based on the gaze position of the eye.


Claims 21-29 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-13, 15-18, and 20 of U.S. Patent No. 10,936,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent anticipate the claims of the current application.

US Application No. 17/224823
US Patent No. 10,936,056
Claim 21: A method of tracking an eye of a user, comprising: projecting infrared light toward the eye; identifying a plurality of glints based on detected reflections of the infrared light from the eye; reconstructing at least one image of the eye from a portion of the detected reflections of the infrared light; determining a pupil center position of a pupil in the at least one image; determining a glint-pupil vector from the pupil center position and a glint center position, relative to a glint space, of at least one glint corresponding in space to the pupil; and recalibrating the glint space based on the glint-pupil vector.
Claim 1: A method of tracking an eye of a user on a wearable heads-up display (WHUD) worn on a head of the user, comprising: generating an infrared light over an eye tracking period; scanning the infrared light over the eye; detecting reflections of the infrared light from the eye; identifying a plurality of glints from the detected reflections of the infrared light; detecting shifts in a position of the WHUD during at least a portion of the eye tracking period; determining a drift in a glint center position of at least one identified glint relative to a glint space based on a detected shift in the position of the WHUD corresponding in space to the at least one identified glint; adjusting the glint center position of the at least one identified glint to compensate for the drift; and transforming the adjusted glint center position from the glint space to a gaze position in a display space in a field of view of the eye.

Claim 6: recalibrating the glint space at least once during the eye tracking period, wherein recalibrating the glint space comprises: reconstructing an image of the eye from a portion of the detected reflections of the infrared light; detecting a pupil in the image; determining a pupil center position of the pupil; determining a glint-pupil vector from the pupil center position and a glint center position of at least one glint corresponding in space to the pupil; and recalibrating the glint space based on the glint-pupil vector.
Claim 22: transforming each glint center position from the glint space to a gaze position in a display space in a field of view of the eye.
Claim 1: A method of tracking an eye of a user on a wearable heads-up display (WHUD) worn on a head of the user, comprising: generating an infrared light over an eye tracking period; scanning the infrared light over the eye; detecting reflections of the infrared light from the eye; identifying a plurality of glints from the detected reflections of the infrared light; detecting shifts in a position of the WHUD during at least a portion of the eye tracking period; determining a drift in a glint center position of at least one identified glint relative to a glint space based on a detected shift in the position of the WHUD corresponding in space to the at least one identified glint; adjusting the glint center position of the at least one identified glint to compensate for the drift; and transforming the adjusted glint center position from the glint space to a gaze position in a display space in a field of view of the eye.
Claim 23: selectively adjusting a display content in the display space based on the gaze position.
Claim 2: selectively adjusting a display content in the display space based on the gaze position.
Claim 24: projecting visible light toward the eye during at least a portion of projecting the infrared light toward the eye.
Claim 13: scanning visible light over the eye during at least a portion of scanning the infrared light over the eye.
Claim 25: wherein projecting the infrared light toward the eye comprises: projecting the infrared light toward the eye by at least one scan mirror.
Claim 8: wherein scanning the infrared light over the eye comprises scanning the infrared light over the eye by at least one scan mirror.
Claim 26: determining a glint center position of each glint relative to the glint space based on identifying a scan orientation of the at least one scan mirror corresponding in space to the glint and mapping the scan orientation to a position in the glint space.
Claim 9: wherein determining a drift in a glint center position of at least one glint relative to the glint space comprises determining the glint center position by identifying a scan orientation of the at least one scan mirror corresponding in space to the at least one glint and mapping the scan orientation to a position in the glint space.
Claim 27: wherein identifying the plurality of glints based on the detected reflections of the infrared light comprises: detecting reflections of the infrared light having an intensity that exceeds an intensity threshold.
Claim 10: wherein identifying a plurality of glints from the detected reflections of the infrared light comprises detecting the reflections of the infrared light having an intensity that exceeds an intensity threshold.
Claim 28: wherein detecting the reflections of the infrared light having the intensity that exceeds the intensity threshold comprises: detecting a centroid of rising and falling edges of an intensity profile of at least one reflection having an intensity exceeding the intensity threshold.
Claim 11: wherein detecting reflections of the infrared light having an intensity that exceeds an intensity threshold comprises detecting a centroid of rising and falling edges of an intensity profile of at least one reflection having an intensity that exceeds the intensity threshold.
Claim 29: wherein projecting the infrared light toward the eye comprises: projecting the infrared light toward a transparent combiner positioned in a field of view of the eye and redirecting the infrared light towards the eye by the transparent combiner.
Claim 12: wherein scanning the infrared light over the eye comprises scanning the infrared light over a transparent combiner positioned in the field of view of the eye and redirecting the infrared light towards the eye by the transparent combiner.
Claim 34: 	wherein reconstructing the at least one image of the eye from the detected reflections of the infrared light occurs at a scheduled time during an eye tracking period.
Claim 7: wherein recalibrating the glint space at least once during the eye tracking period is at least one of (i) performed at a scheduled time during the eye tracking period, (ii) performed in response to an external stimulus selected from movement of the WHUD and interaction of the user with the WHUD, and (iii) performed in response to a detected proximity position of the WHUD that is outside of a predetermined range of proximity positions.
Claim 35: wherein at least projecting the infrared light toward the eye is performed on a wearable heads-up display (WHUD) worn on a head of the user, and wherein reconstructing the at least one image from the detected reflections of the infrared light occurs in response to movement of the WHUD or in response to interaction of the user with the WHUD.
Claim 1: A method of tracking an eye of a user on a wearable heads-up display (WHUD) worn on a head of the user, comprising: generating an infrared light over an eye tracking period; scanning the infrared light over the eye; detecting reflections of the infrared light from the eye; identifying a plurality of glints from the detected reflections of the infrared light; detecting shifts in a position of the WHUD during at least a portion of the eye tracking period; determining a drift in a glint center position of at least one identified glint relative to a glint space based on a detected shift in the position of the WHUD corresponding in space to the at least one identified glint; adjusting the glint center position of the at least one identified glint to compensate for the drift; and transforming the adjusted glint center position from the glint space to a gaze position in a display space in a field of view of the eye.

Claim 7: wherein recalibrating the glint space at least once during the eye tracking period is at least one of (i) performed at a scheduled time during the eye tracking period, (ii) performed in response to an external stimulus selected from movement of the WHUD and interaction of the user with the WHUD, and (iii) performed in response to a detected proximity position of the WHUD that is outside of a predetermined range of proximity positions.
Claim 36: A head-mounted apparatus, comprising: a scanning laser projector carried by a support frame, the scanning laser projector comprising an infrared laser diode to generate infrared light, the scanning laser projector to project the infrared light toward an eye of a user; a glint detection module to identify a plurality of glints based on detected reflections of the infrared light from the eye; and a processor carried by the support frame, the processor communicatively coupled to the scanning laser projector and the glint detection module, the processor to: reconstruct at least one image of the eye from a portion of the detected reflections of the infrared light; determine a pupil center position of a pupil in the at least one image; determine a glint-pupil vector from the pupil center position and a glint center position, relative to a glint space, of at least one glint corresponding in space to the pupil; and recalibrate the glint space based on the glint-pupil vector.
Claim 15: A head-mounted apparatus, comprising: a support frame that in use is worn on a head of a user; an optical combiner lens carried by the support frame, the optical combiner lens comprising a transparent combiner that is positioned within a field of view of the eye when the support frame is worn on the head of the user; a scanning laser projector carried by the support frame, the scanning laser projector comprising an infrared laser diode to generate infrared light and at least one scan mirror to reflect the infrared light; an infrared detector carried by the support frame; a proximity sensor carried by the support frame; a processor carried by the support frame, the processor communicatively coupled to the scanning laser projector and the infrared detector; and a non-transitory processor-readable storage medium communicatively coupled to the processor, wherein the non-transitory processor readable storage medium stores data and/or processor-executable instructions that, when executed by the processor, cause the apparatus to: generate an infrared light by the infrared laser diode over an eye tracking period; scan the infrared light over at least a portion of the optical combiner lens by the at least one scan mirror and redirect the infrared light from the optical combiner lens to the eye of the user by the transparent combiner; detect reflections of the infrared light from the eye by the infrared detector; detect proximity positions of at least a portion of the support frame relative to the head of the user during at least a portion of the eye tracking period; identify a plurality of glints from the detected reflections of the infrared light; determine, by the processor, a drift in a glint center position of at least one identified glint relative to a glint space based on a detected proximity position of the at least a portion of the support frame, the detected proximity position corresponding in space to the at least one identified glint; adjust, by the processor, the glint center position of the at least one identified glint to compensate for the drift; and transform, by the processor, the adjusted glint center position from the glint space to a gaze position in a display space.
Claim 37: 	wherein the scanning laser projector further comprises: at least one visible laser diode to generate visible light.
Claim 16: wherein the scanning laser projector further comprises at least one visible laser diode to generate visible light.
Claim 38: a transparent combiner, wherein the transparent combiner comprises: a wavelength-multiplexed holographic optical element including at least one infrared hologram that is responsive to the infrared light and unresponsive to the visible light and at least one visible hologram that is responsive to the visible light and unresponsive to the infrared light.
Claim 17: wherein the transparent combiner comprises a wavelength-multiplexed holographic optical element including at least one infrared hologram that is responsive to the infrared light and unresponsive to the visible light and at least one visible hologram that is responsive to the visible light and unresponsive to the infrared light.
Claim 39: a transparent combiner having a hot mirror that is responsive to the infrared light and unresponsive to the visible light or an infrared hologram that is responsive to the infrared light and unresponsive to the visible light.
Claim 18: wherein the transparent combiner comprises a hot mirror or an infrared hologram that is responsive to the infrared light and unresponsive to the visible light.
Claim 40: wherein the processor is further to: adjust a display content in a field of view of the eye by the scanning laser projector based on a gaze position of the eye determined from a glint center position of at least one glint of the plurality of glints.
Claim 20: wherein the non-transitory processor-readable storage medium further stores data and/or processor-executable instructions that, when executed by the processor, cause the apparatus to adjust a display content in the field of view of the eye by the scanning laser projector based on the gaze position of the eye.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692